 Case 3:19-cr-00804-AET Document 505 Filed 04/27/21 Page 1 of 1 PageID: 1465


                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :              CRIM. NO. 19-CR-804
                                       :
                v.                     :              CONSENT ORDER
                                       :
JULIUS THIGPEN                         :


        This matter having come before the Court upon the request of Julius Thigpen, defendant,

through his attorney, Adalgiza Núñez Esq., for an order modifying the conditions of pretrial release,

and both United States Pretrial Services, Nicholas Zotti, and Assistant United States Attorney, Martha

Nye, consenting to the request, and all relevant information having been provided to United States

Pretrial Services

        IT IS HEREBY ORDERED on this WK                day of April 2021, that Defendant’s

conditions of release are modified from home detention to a curfew with location monitoring; and

        IT IS FURTHER ORDERED that the hours of the curfew shall be determined by Pretrial

Services; and

        IT IS FURTHER ORDERD that all other terms of the Order Setting Conditions of Release

shall remain the same.




                                                 ________________________________________
                                                 ____
                                                   ____________
                                                             ________
                                                 Hon. Douglas
                                                       Do u las E.
                                                         oug    E Arpert,
                                                                   Arp    U.S.M.J.




                                               _________________________________
_____________________
Martha Nye, A.U.S.A.                             Adalgiza A. Núñez, Esq.
